IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs January 7, 2003

                    STATE OF TENNESSEE v. RICKY WOODS

                  Direct Appeal from the Circuit Court for Madison County
                          No. 01-259    Roy B. Morgan, Jr., Judge



                     No. W2002-00299-CCA-R3-CD - Filed March 3, 2003


A Madison County jury convicted the defendant, Ricky Woods, of aggravated burglary, theft of
property valued over $500, and vandalism of property under $500. The trial court sentenced the
defendant as a Range II multiple offender for the convictions for aggravated burglary and theft and
imposed concurrent sentences of eight years for aggravated burglary, three years for theft, and
eleven months and twenty-nine days for vandalism. On appeal, the defendant contends (1) the
evidence was insufficient to support the convictions; and (2) the sentences are excessive. We affirm
the judgments of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOE G. RILEY, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and ALAN
E. GLENN, JJ., joined.


Clifford K. McGown, Jr., Waverly, Tennessee (on appeal); George Morton Googe, District Public
Defender; and Stephen P. Spracher, Assistant District Public Defender (at trial and on appeal), for
the appellant, Ricky Woods.

Paul G. Summers, Attorney General and Reporter; John H. Bledsoe, Assistant Attorney General;
James G. (Jerry) Woodall, District Attorney General; and Jody S. Pickens, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

        Upon returning from a trip during the weekend of January 12, 2001, Harold Spencer noticed
the back door of his apartment was partially open, and a glass section of the door was broken.
Spencer testified a television, a VCR, a cable box, a Play Station, and two games were missing from
his apartment. He estimated the value of the television at $350 to $400, the value of the VCR at
$100 to $120, the value of the Play Station at $300, the value of the games at $50 each, and the value
of the cable box at $50.
       Kevin Chism testified that on January 12, 2001, he owed the defendant money for drugs and
wanted to borrow the money from Spencer, his relative. He stated that at approximately midnight,
the defendant’s step-daughter and one of her friends drove him and the defendant to Spencer’s
apartment on Old Hickory Boulevard in Madison County. Chism spoke to a neighbor who informed
him that Spencer was not at home.

       Chism testified that when he told the defendant no one was at home, the defendant became
angry. He stated they both hit the glass on the back door until it broke, unlocked the door, and
entered the apartment. While inside the apartment, the defendant identified which items to take,
including a television, a VCR, a Play Station, and speakers. Chism stated that the defendant helped
him carry the television to the car, and that Chism carried the VCR and the Play Station.

        Chism testified they then returned to the defendant’s house on Gates Street where they
unloaded the items. He stated the defendant and Maxine Robinson gave him drugs, and they kept
the items taken from the apartment. Chism further stated he (Chism) sold the Play Station to
Robinson’s nephew, while Robinson sold a descrambler, which they had also taken from the
apartment.

        Chism testified he was arrested the next day on an unrelated charge and told the police
officer what had occurred on the previous night. He stated he agreed to testify as part of a plea
agreement in which he pled guilty to aggravated burglary, theft, and vandalism.

        Celia Robinson, the daughter of Maxine Robinson, testified that she and Devona Taylor
drove Chism and the defendant, Maxine Robinson’s boyfriend, to an apartment on Old Hickory
Boulevard. She stated Chism told them that he wanted to go to his relative’s apartment to get a
television and a VCR. When they arrived at the apartment complex, Chism and the defendant exited
the vehicle, and Celia Robinson and Taylor went to the store.

        Celia Robinson testified that when they returned to the apartment complex approximately
five minutes later, she saw Chism and the defendant exit the apartment with a television and a VCR.
The defendant carried the television, while Chism carried the VCR; Chism helped the defendant put
the television in the vehicle. She stated she and Taylor dropped Chism and the defendant off in an
alley near her house on Gates Street and left.

        Jeremy Price, Spencer’s neighbor, testified that on January 12th, while inside his apartment,
he and Jason Gentry heard two or three “loud bangs,” which sounded “like somebody just kicked
in a door.” He stated he walked outside of his apartment and saw Chism, whom he had previously
met through Spencer. Price stated Chism was loudly asking where Spencer was and cursing
Spencer.

        Price testified that while he was speaking to Chism, another man walked around the corner
of the building past him and Gentry. Price described the man as a tall, stocky male wearing black
clothing and holding what appeared to be a gun. Price stated he thought the man he saw was the
defendant, but admitted he did not have a close view of the man.


                                                -2-
        Jason Gentry testified that while visiting Price, they heard noises, which “sounded like
somebody was kicking in a door,” and went outside to investigate. He stated he saw the defendant
and another man standing near Price’s apartment, and that the defendant walked directly in front of
him. Gentry stated he did not speak to the defendant and did not see where he went. He also
identified the defendant as one of the men he saw that night during a photographic line-up at the
police department.

        Officer Al Colon testified that he arrested Chism on an unrelated charge on January 13th, and
that Chism informed him of the presence of stolen merchandise in a house on Gates Street. Officer
Allen Randolph testified that he accompanied Sergeant Melinda Wyatt to a house on Gates Street
to speak to the occupants regarding the possible presence of stolen property. He stated they were
met at the door by Maxine Robinson, who allowed them to remove a television and a VCR from the
residence. Sergeant Wyatt testified that she recovered a converter and descrambler from Bobby
Walker, Maxine Robinson’s brother, and a Play Station and games from Jonas Reed, who had
purchased the items.

        Maxine Robinson, the defendant’s girlfriend, testified that on January 12th at approximately
8:00 p.m., Chism came to her house on Gates Street. Chism told her that his mother had kicked him
out of her house and asked if she wanted to take a television and a VCR “in pawn” so he could use
the money to get a hotel room. She stated she told him that she was interested in the items, but that
she was about to go to sleep. She stated Chism did not have the items with him during this time.

        Maxine Robinson testified Chism then went outside and spoke to the defendant; the defendant
entered the residence and went to sleep. She stated Chism returned early the next morning and
asked her if she was still interested in the items. She told Chism she was interested and gave him
$60 for the items. She stated the defendant was still sleeping during this time; however, she did not
know whether the defendant left during the night while she was asleep.

        The defendant testified that on January 12th, Chism asked Celia Robinson and Devona Taylor
to drive him to his relative’s apartment on Old Hickory Boulevard. The two girls asked the
defendant to go with them because they were afraid of driving to the apartments with Chism alone.
The defendant stated that when they arrived, Chism told them to wait in the car and then walked to
the side of the building.

        The defendant testified he exited the vehicle to check on Chism, while the two girls went to
the store. He stated that while he was walking around the apartment building, he heard noises
coming from the back of the building. He noticed the door of an apartment was open and heard
noises coming from inside the apartment, so he turned around and walked in the opposite direction.
The defendant testified that while he was walking away, he saw two men, whom he did not
recognize, and briefly spoke to them. He stated he did not see Chism speak to either of the men, and
he denied possessing a gun.

      The defendant testified Celia Robinson and Devona Taylor returned from the store as he was
walking through the parking lot. Chism then returned to the vehicle carrying a television. The


                                                -3-
defendant stated Chism placed the television in the vehicle, went back into the apartment, and
returned with a VCR. They then returned to Maxine Robinson’s house, where Chism unloaded the
items. He testified he went inside the house and went to sleep. When he awoke the next morning,
the television was on the kitchen table.

        The jury convicted the defendant of aggravated burglary, theft of property valued over $500,
and vandalism under $500. The trial court sentenced the defendant as a Range II multiple offender
to eight years for aggravated burglary, three years for theft, and eleven months and twenty-nine days
for vandalism. The trial court ordered the sentences to run concurrently, for an effective sentence
of eight years.

                                         I. SUFFICIENCY

       The defendant contends the evidence presented at trial was insufficient to support the
convictions. We disagree.

A. Standard of Review

        In determining the sufficiency of the evidence, this court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). A jury verdict approved by the trial
judge accredits the state’s witnesses and resolves all conflicts in favor of the state. State v. Bigbee,
885 S.W.2d 797, 803 (Tenn. 1994). On appeal, the state is entitled to the strongest legitimate view
of the evidence and all legitimate or reasonable inferences which may be drawn therefrom. Id. This
court will not disturb a verdict of guilt due to the sufficiency of the evidence unless the defendant
demonstrates that the facts contained in the record and the inferences which may be drawn therefrom
are insufficient, as a matter of law, for a rational trier of fact to find the accused guilty beyond a
reasonable doubt. State v. Brewer, 932 S.W.2d 1, 19 (Tenn. Crim. App. 1996). Accordingly, it is
the appellate court’s duty to affirm the conviction if the evidence, viewed under these standards, was
sufficient for any rational trier of fact to have found the essential elements of the offense beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,
2789, 61 L. Ed. 2d 560 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994).

B. Accomplice Testimony

       The defendant contends the testimony of the accomplice, Kevin Chism, was insufficiently
corroborated. We disagree.

       In Tennessee, a conviction may not be based solely upon the uncorroborated testimony of
an accomplice. State v. Bane, 57 S.W.3d 411, 419 (Tenn. 2001); State v. Allen, 976 S.W.2d 661,
666 (Tenn. Crim. App. 1997). In order to qualify as corroborative evidence,

        [t]here must be some fact testified to, entirely independent of the accomplice’s
        testimony, which, taken by itself, leads to the inference, not only that a crime has
        been committed, but also that the defendant is implicated in it; and this independent


                                                  -4-
       corroborative testimony must also include some fact establishing the defendant’s
       identity.

State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994) (citations omitted).

        The corroborative evidence may be direct or circumstantial and is not required to be
sufficient standing alone to support a conviction. Id. The corroborative evidence is sufficient if it
fairly and legitimately tends to connect the defendant with the commission of the crime charged.
State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001). In addition, corroboration is sufficient even
though the evidence is slight and entitled to but little consideration when standing alone. State v.
Heflin, 15 S.W.3d 519, 524 (Tenn. Crim. App. 1999). The corroboration need not extend to all
portions of the accomplice’s evidence. Bigbee, 885 S.W.2d at 803. The sufficiency of the
corroboration is a determination for the jury. Shaw, 37 S.W.3d at 903.

         Chism, who pled guilty to various offenses involving the burglary of Spencer’s residence,
testified he and the defendant broke the glass on the back door, entered the apartment, and took
various items from the apartment. Jason Gentry identified the defendant as one of the two men
outside the apartment on the day of the offense. Celia Robinson testified she and a friend drove
Chism and the defendant to the apartment complex; they both exited the vehicle; the defendant
returned carrying a television; and Chism carried a VCR. We conclude Chism’s testimony was
sufficiently corroborated to support the convictions.

C. The Convictions

        “Aggravated burglary” is defined as the entering of a habitation with the intent to commit
a felony, theft, or assault. Tenn. Code Ann. §§ 39-14-402(a)(1), -403(a) (1997). “Theft of property”
is committed when one, “with the intent to deprive the owner of property, . . . knowingly obtains or
exercises control over the property without the owner’s effective consent.” Id. § 39-14-103. As
applicable to the case at bar, “vandalism” occurs when a person “knowingly causes damage to or
the destruction of any real or personal property of another . . . knowing that the person does not have
the owner’s effective consent.” Id. § 39-14-408(a).

        As viewed in the light most favorable to the state, the evidence presented at trial revealed
that Chism and the defendant went to Spencer’s apartment, and upon discovering Spencer was not
at home, broke the glass out of the back door of the apartment, thus committing vandalism as alleged
in the indictment. See id. § 39-14-408(a) (1997). The defendant and Chism then entered the
apartment and took several items.

        Spencer testified various items of personal property valued well over $500 were taken from
the apartment. Chism testified he and the defendant took the items without Spencer’s consent. We
conclude the evidence was sufficient to support the defendant’s convictions for aggravated burglary,
theft of property valued over $500, and vandalism under $500.




                                                 -5-
                                        II. SENTENCING

       The defendant contends his sentence is excessive. Specifically, he submits the trial court
erred in refusing to apply mitigating factor (4), “[t]he defendant played a minor role in the
commission of the offense.” Tenn. Code Ann. § 40-35-113(4) (1997). We disagree.

A. Standard of Review

        A defendant who challenges his or her sentence has the burden of proving the sentence
imposed by the trial court is improper. Tenn. Code Ann. § 40-35-401 (1997), Sentencing
Commission Comments; State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). It is this court’s duty
to conduct a de novo review of the record with a presumption the trial court’s determinations are
correct when a defendant appeals the length, range, or manner of service of his or her sentence.
Tenn. Code Ann. § 40-35-401(d) (1997). The presumption of correctness is conditioned upon the
affirmative showing in the record that the trial court considered the sentencing principles and all
relevant facts and circumstances. State v. Pettus, 986 S.W.2d 540, 543-44 (Tenn. 1999).

B. Trial Court’s Findings

       At the sentencing hearing, the parties stipulated the defendant should be sentenced as a
Range II multiple offender regarding the convictions for aggravated burglary and theft. The trial
court correctly noted the range of sentencing was six to ten years for aggravated burglary, a Class
C felony; two to four years for theft of property valued over $500, a Class E felony; and up to eleven
months and twenty-nine days for vandalism under $500, a Class A misdemeanor. See Tenn. Code
Ann. §§ 40-35-111(e)(1), -112(b)(3), (5) (1997).

        The trial court began at the presumptive sentences of six years for the aggravated burglary
conviction and two years for the theft conviction. It then applied the following enhancement factors
for the aggravated burglary and theft convictions: enhancement factor (1), “[t]he defendant has a
previous history of criminal convictions or criminal behavior in addition to those necessary to
establish the appropriate range;” and enhancement factor (13), the felony was committed while on
probation from a prior felony conviction. Id. § 40-35-114(1), (13) (1997). The trial court also
applied mitigating factor (1), “[t]he defendant’s criminal conduct neither caused nor threatened
serious bodily injury.” Id. § 40-35-113(1) (1997).

C. Mitigating Factor (4)

       The defendant does not contest the trial court’s application of the enhancement factors.
Rather, he contends the trial court erred in refusing to apply mitigating factor (4), “[t]he defendant
played a minor role in the commission of the offense.” Id. § 40-35-113(4) (1997). According to the
evidence presented at trial, the defendant helped Chism break the glass in the back door of the
apartment, entered the apartment, identified which items to take, and helped load the items in the
vehicle. The defendant clearly played more than a minor role in the commission of the offenses.
We conclude the trial court did not err in refusing to apply this mitigating factor.


                                                 -6-
We affirm the judgments of the trial court.




                                              ____________________________________
                                              JOE G. RILEY, JUDGE




                                        -7-